DETAILED ACTION
1.	The applicant’s amendment filed 06/29/2022 was received. Claims 1-9 & 10-16 were amended.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 03/15/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 03/22/2022 is being considered by the examiner.

Claim Interpretation
6.	The limitations “lacquer application unit”, “masking application unit” & “masking removal unit” in claims 1-3, 6-9 & 11 interpreted under 35 U.S.C. 112(f) are withdrawn since the claims have been amended to sufficiently recite definite structure and/or no longer meet the 3-prong analysis. See MPEP 2181.

Claim Rejections
7.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-11 are withdrawn per amendments of claims 1, 9 & 11.

8.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 2-7 are withdrawn per amendments of claim 1.


9.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Anson (GB 1 555 771) of claims 1 & 8-11 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

10.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0306791 A1: [0010]-[0015]; [0023]-[0041], and fig. 1a-4c.

Reasons for Allowance
11.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A device for lacquer transfer comprising: 
a lacquer applicator configured, while moving in an application direction across a work surface of a work piece, to apply lacquer with a defined lacquer structure to the work surface;
a masking applicator, which is configured to apply a masking to the work surface and is attached to the lacquer applicator such that the masking application moves in the application direction ahead of the lacquer applicator across the work surface when the lacquer applicator moves across the work surface in the application direction;
a masking remover, which is configured to remove the masking, which is a previously applied masking, from the work surface and is attached to the lacquer applicator such that the masking remover moves in the application direction behind the lacquer applicator across the work surface when the lacquer applicator moves across the work surface in the application direction. ” None of the cited closest prior arts of record teach nor suggest the combination of structural components and functional limitations as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 12 recites “A method of operating a device for lacquer transfer, the method comprising: 
providing the device for lacquer transfer, the device comprising: -5-Serial No. 16/829,880 
a lacquer applicator that is movable in an application direction across a work surface of a work piece, to apply lacquer with a defined lacquer structure to the work piece;
a masking applicator that can apply a masking to the work surface and is attached to the lacquer applicator such that the masking application moves in the application direction ahead of the lacquer applicator across the work surface when the lacquer applicator moves across the work surface in the application direction; and
a masking remover that can remove the masking, which is a previously applied masking, from the work surface and is attached to the lacquer applicator such that the masking remover moves in the application direction behind the lacquer applicator across the work surface when the lacquer applicator moves across the work surface in the application direction;
applying, using the masking applicator, a first masking to the work surface while moving the device in the application direction;
applying lacquer, using the lacquer applicator, to the work surface in an area where the work surface has previously been covered with the first masking;
moving the device in the application direction such that lacquer is applied on the first masking and directly onto the work surface;
applying, using the masking applicator, a second masking to the work surface while moving the device in the application direction;
moving the device in the application direction until the lacquer is being applied in an area where the work surface has previously been covered with the second masking; and 
stopping application of the lacquer to the second masking and the work surface.” None of the cited closest prior arts of record teach nor suggest the combination of steps and structural components with functional limitations as in the context of independent claim 12. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717